Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 1 of 7 PageID #: 1321




                              EXHIBIT B

                         Portion of GX 412
Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 2 of 7 PageID #: 1322




    Cristina Sanchez Sanchez     Abel Romero Melendez      2/20/06        1       $400.00
                                                           2/27/06        1       $300.00
                                                           3/13/06        1       $400.00
                                                           3/27/06        1       $400.00
                                                            4/4/06        1       $200.00
                                                           4/19/06        1       $200.00
                                                            5/4/06        1       $400.00
                                                           6/16/06        1       $200.00
                                                           6/21/06        1       $100.00
                                                           6/27/06        1       $600.00
                                                            7/6/06        1       $100.00
                                                           8/11/06        1       $200.00
                                                           8/14/06        1       $200.00
                                                           8/18/06        1       $200.00
                                                          12/29/07        1       $800.00
                                                           1/10/08        1       $200.00
                                                           1/28/08        1       $200.00
                                                            2/8/08        1       $280.00
                                                            3/3/08        1       $290.00
                                                           3/14/08        1       $280.00
                                                           3/15/08        1   $1,000.00
                                                            6/9/11        1       $320.00
                                                           6/16/11        1       $100.00
                                                            7/4/11        1   $1,000.00
                                                           7/23/11        1   $1,500.00
                                                          10/15/11        1       $500.00
                                                          11/15/11        1       $170.00
                                                            2/9/12        1       $300.00
                                                            3/2/12        1       $430.00
                                                           3/22/12        1       $280.00
                                                           3/27/12        1       $400.00
                                                           4/10/12        1       $400.00
                                                           4/23/12        1       $420.00
                                                            5/8/12        1       $500.00
                                                           5/22/12        1       $500.00
                                                           5/25/12        1       $730.00
                                                           6/17/12        1       $370.00
                                                           7/16/12        1       $500.00
                                                           7/23/12        1       $530.00
                                                            8/9/12        1       $610.00
                                                            9/5/12        1       $700.00
                                                           9/17/12        1       $600.00
                                                           9/18/12        1       $180.00
                                                           9/23/12        1       $800.00
                                                           10/5/12        1       $150.00
                                                           11/4/12        1       $250.00



                                                                          1
Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 3 of 7 PageID #: 1323




                                 Abel Romero Melendez Total                         46   $19,190.00
                                 Adriana Delgado Cardona                  8/27/13    1    $1,515.00
                                 Adriana Delgado Cardona Total                       1    $1,515.00
                                 Adriana Sanchez Sanchez                 10/16/11    1      $90.00
                                                                          11/7/11    1      $70.00
                                                                          4/11/18    1      $75.00
                                                                          6/27/18    1      $80.00
                                                                          7/18/18    1      $55.00
                                 Adriana Sanchez Sanchez Total                       5     $370.00
                                 Alicia Romero Melendez                   8/10/11    1    $2,000.00
                                                                          4/27/12    1     $150.00
                                 Alicia Romero Melendez Total                        2    $2,150.00
                                 Angelica Sanchez Sanchez                 3/29/14    1      $80.00
                                                                          11/6/17    1     $180.00
                                                                         12/17/17    1      $60.00
                                 Angelica Sanchez Sanchez Total                      3     $320.00
                                 Antonia Sanchez Sanchez                  3/15/16    1     $120.00
                                                                          3/17/16    1     $120.00
                                 Antonia Sanchez Sanchez Total                       2     $240.00
                                 Audelia Breniz Nieto                     9/12/13    1     $110.00
                                                                          11/2/13    2     $140.00
                                                                         11/23/13    1     $120.00
                                                                          6/23/14    1     $175.00
                                 Audelia Breniz Nieto Total                          5     $545.00
                                 Daniel Sanchez Ramirez                    7/8/17    1     $360.00
                                 Daniel Sanchez Ramirez Total                        1     $360.00
                                 Enrique Sanchez Sanchez                   7/6/13    1      $60.00
                                                                          3/28/15    1      $80.00
                                                                          10/2/16    1      $50.00
                                                                           3/4/18    1      $50.00
                                 Enrique Sanchez Sanchez Total                       4     $240.00
                                 Estela Ascencion Paredes         01/22/2013         1     $980.00
                                                                  05/07/2012         1     $900.00
                                                                  05/17/2017         1     $950.00
                                                                  06/22/2012         1     $950.00
                                                                  11/16/2012         1     $850.00
                                                                  12/24/2012         1     $900.00
                                                                         12/24/07    1     $600.00
                                                                          3/18/08    1     $290.00
                                                                          3/28/08    1     $390.00
                                                                          4/15/08    1     $100.00
                                                                          5/27/08    1     $900.00
                                                                           6/9/08    1     $300.00
                                                                          7/15/08    1     $340.00
                                                                          9/29/08    1     $980.00




                                                                                    2
Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 4 of 7 PageID #: 1324




                                                                           10/15/08    1     $980.00
                                                                           11/17/08    1     $900.00
                                                                            9/22/11    1     $800.00
                                                                           10/19/11    1     $800.00
                                                                            11/1/11    1     $800.00
                                                                           12/26/11    1     $900.00
                                                                            7/13/12    1     $600.00
                                                                             8/3/12    1     $950.00
                                                                             3/8/13    1     $980.00
                                                                            11/4/13    1     $770.00
                                                                             7/5/14    1     $710.00
                                                                            5/21/15    1     $810.00
                                                                             1/9/17    1     $710.00
                                                                            5/17/17    1     $960.00
                                 Estela Ascencion Paredes Total                       28   $21,100.00
                                 Herlinda Sanchez Sanchez                   3/14/08    1     $200.00
                                                                             8/6/08    1     $300.00
                                                                            8/14/08    1     $150.00
                                                                            8/27/08    1     $200.00
                                                                             9/4/08    1     $150.00
                                                                            9/17/08    1     $250.00
                                                                            9/25/08    1     $170.00
                                                                            10/9/08    1     $130.00
                                                                           10/28/08    1     $140.00
                                                                            7/17/15    1     $960.00
                                                                            5/27/17    1     $550.00
                                                                            6/17/17    1     $580.00
                                 Herlinda Sanchez Sanchez Total                       12    $3,780.00
                                 Hilario Colohua Sanchez                    7/20/13    1     $120.00
                                                                           10/18/15    1     $150.00
                                 Hilario Colohua Sanchez Total                         2     $270.00
                                 Jaime Sanchez Sanchez                      2/15/14    1     $960.00
                                                                           10/29/15    1     $810.00
                                 Jaime Sanchez Sanchez Total                           2    $1,770.00
                                 Jose Guadalupe Tzompaxtle
                                 Sanchez                                   11/21/17    1      $20.00
                                                                           11/25/17    1     $210.00
                                                                            12/2/17    1      $60.00
                                                                           12/31/17    1      $50.00
                                                                             1/4/18    1      $42.00
                                 Jose Guadalupe Tzompaxtle Sanchez Total               5     $382.00
                                 Juan Colohua Cervantes                    11/15/15    1     $160.00
                                                                           12/11/15    1     $250.00
                                                                            1/15/16    1     $120.00
                                 Juan Colohua Cervantes Total                          3     $530.00
                                 Juan Romero Rosas                          3/28/08    1     $200.00




                                                                                      3
Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 5 of 7 PageID #: 1325




                                 Juan Romero Rosas Total                                  1     $200.00
                                 Luis Gustavo Salas Romero                      3/3/18    1      $35.00
                                 Luis Gustavo Salas Romero Total                          1      $35.00
                                 Maria Magdalena Tzompaxtle
                                 Sanchez                                      11/19/17    1      $60.00
                                                                               12/5/17    2     $340.00
                                                                              12/11/17    1      $60.00
                                                                                1/4/18    1      $76.00
                                                                               1/23/18    1      $50.00
                                                                                2/5/18    2     $220.00
                                                                                3/5/18    1     $150.00
                                 Maria Magdalena Tzompaxtle Sanchez Total                 9     $956.00
                                 Maria Sanchez Carbajal                         5/1/12    1    $1,500.00
                                 Maria Sanchez Carbajal Total                             1    $1,500.00
                                 Mario Alberto Rosales Rodarte                12/17/15    1     $990.00
                                 Mario Alberto Rosales Rodarte Total                      1     $990.00
                                 Martina Romero Sanchez                       10/31/15    1     $240.00
                                 Martina Romero Sanchez Total                             1     $240.00
                                 Miguel Angel Contreras Rafael                 7/20/13    1     $910.00
                                 Miguel Angel Contreras Rafael Total                      1     $910.00
                                 No Payee Info Provided                        2/21/08    1     $280.00
                                 No Payee Info Provided Total                             1     $280.00
                                 Pablo Sanchez Sanchez                 03/12/2012         1     $850.00
                                                                       03/22/2012         1     $850.00
                                                                       04/02/2012         1     $380.00
                                                                       05/25/2013         1     $470.00
                                                                       06/02/2017         1     $990.00
                                                                       07/05/2012         1     $980.00
                                                                       10/31/2012         1     $850.00
                                                                               2/20/12    1     $800.00
                                                                               2/16/13    1     $600.00
                                                                               7/26/13    1     $760.00
                                                                               10/5/13    1     $960.00
                                                                               4/28/14    1     $960.00
                                                                               8/25/14    1     $790.00
                                                                              12/13/14    1     $950.00
                                                                               2/28/15    1     $910.00
                                                                               4/25/15    1     $910.00
                                                                                9/2/15    1    $1,515.00
                                                                                9/3/15    1   -$1,515.00
                                                                                9/4/15    1    $1,515.00
                                                                              11/30/15    1    $1,515.00
                                                                                6/2/17    1    $1,000.00
                                 Pablo Sanchez Sanchez Total                             21   $17,040.00
                                 Paulina Colohua Cervantes                     6/19/16    1     $100.00
                                                                              10/29/16    1      $50.00




                                                                                         4
Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 6 of 7 PageID #: 1326




                                 Paulina Colohua Cervantes Total                   2    $150.00
                                 Raul Rojas Campos                      10/4/11    1    $350.00
                                 Raul Rojas Campos Total                           1    $350.00
                                 Reina Sanchez Tentzohua                8/14/11    1     $40.00
                                                                        8/30/11    1     $70.00
                                                                       12/30/11    1    $150.00
                                                                        6/13/12    1     $60.00
                                                                       11/18/12    1    $150.00
                                                                        4/15/13    1     $90.00
                                                                        5/27/13    1     $50.00
                                                                        9/16/13    1    $120.00
                                                                       10/14/13    1    $120.00
                                                                       11/11/13    1     $80.00
                                                                        12/7/13    1    $145.00
                                                                        12/8/13    1    $145.00
                                                                        12/9/13    1    $145.00
                                                                        2/23/14    1     $60.00
                                                                         5/3/15    1    $150.00
                                                                         5/4/15    1    $150.00
                                                                       11/20/15    1    $190.00
                                                                        3/19/16    1    $120.00
                                                                        1/21/17    1    $100.00
                                                                         3/1/17    1     $35.00
                                                                        4/30/17    1     $90.00
                                                                       12/23/17    1     $80.00
                                                                        1/30/18    1    $130.00
                                                                        2/19/18    1     $95.00
                                                                        2/27/18    1     $60.00
                                                                        3/17/18    1    $110.00
                                                                        3/21/18    1     $40.00
                                                                        7/10/18    1    $200.00
                                                                        7/21/18    1    $190.00
                                 Reina Sanchez Tentzohua Total                    29   $3,165.00
                                 Santiago Hernandez Tzompaxtle          2/24/18    1    $100.00
                                 Santiago Hernandez Tzompaxtle Total               1    $100.00
                                 Sofia Melendez Perez                   3/16/08    1   $1,000.00
                                                                        3/25/08    1    $290.00
                                                                        3/29/08    1    $250.00
                                                                         6/9/12    1    $300.00
                                                                        5/19/13    1    $650.00
                                 Sofia Melendez Perez Total                        5   $2,490.00
                                 Teodora Cervantes Sanchez             11/27/16    1    $120.00
                                                                        1/28/18    1    $120.00
                                                                        3/18/18    1    $100.00
                                                                        4/22/18    1    $150.00




                                                                                  5
Case 1:17-cr-00434-ARR Document 225-2 Filed 03/25/20 Page 7 of 7 PageID #: 1327




                                                                                      6/3/18     1     $150.00
                                                                                     7/29/18     1     $150.00
                                     Teodora Cervantes Sanchez Total                             6     $790.00
                                     Teresa Sanchez Colohua                          3/25/12     1     $100.00
                                     Teresa Sanchez Colohua Total                                1     $100.00
                                     Yenifer Alisney Gonsalez Vieyra                 7/17/13     1     $910.00
                                                                                     7/20/13     1     -$910.00
                                     Yenifer Alisney Gonsalez Vieyra Total                       2        $0.00
                                     Yesenia Martinez Contreras              08/27/2012          1     $850.00
                                                                             09/27/2012          1     $650.00
                                                                             10/25/2012          1     $180.00
                                                                             10/27/2012          1     $165.00
                                     Yesenia Martinez Contreras Total                            4    $1,845.00
                                     Yolanda Sanchez Sanchez                 03/25/2017          1     $950.00
                                                                                     3/25/17     1     $960.00
                                     Yolanda Sanchez Sanchez Total                               2    $1,910.00
    Cristina Sanchez Sanchez Total                                                             211   $85,813.00




                                                                                                6
